9 Ill. App.2d 416 (1956)
133 N.E.2d 321
Elsie Laiho, Appellant,
v.
M.W. Sbertoli, and Rachel Louisa McGarry, Administratrix of Estate of J.L. McGarry, Deceased, Appellees.
Gen. No. 46,587.
Illinois Appellate Court  First District, Third Division.
March 21, 1956.
Rehearing denied April 18, 1956.
Released for publication April 19, 1956.
*417 Louis M. March, for plaintiff-appellant.
Kirkland, Fleming, Green, Martin & Ellis, for defendants-appellees.
(Abstract of Decision.)
Opinion by JUDGE FEINBERG.
Affirmed.
Not to be published in full.